Citation Nr: 1728297	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for rectal cancer, to include as due to exposure to asbestos and, or exposure to radiation.

2. Entitlement to service connection for residuals of rectal cancer, to include a bladder fistula.


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1978 to May 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO). The rating decision addressed the claims as, entitlement to service connection for rectal cancer as a result of exposure to ionizing radiation, and entitlement to service connection for a small bladder condition, claimed as residuals of rectal cancer.

The Veteran filed a timely notice of disagreement (NOD) in April 2011. The RO issued a statement of the case (SOC) in October 2011. The Veteran subsequently perfected his appeal with a VA Form 9 in November 2011. In the April 2011 NOD the Veteran amended his claim to include entitlement to service connection for rectal cancer as due to exposure to asbestos. A rating decision denying rectal cancer due to exposure to asbestos was rendered by the RO in May 2013.

The claim was last before the Board February 2016 where it was remanded to afford the Veteran an opportunity for a hearing. The claims were reclassified and expanded as stated in the issues portion above. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


This claim has prematurely returned to the Board and must be remanded to afford the opportunity to the Veteran for a hearing on this matter. 

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Remand is required in order to afford the Veteran his requested hearing. 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700 (a) (2016).

Since the last Board remand in February 2016 efforts were made to solidify the address of the Veteran. The current address of the Veteran was identified through a CLEAR report on Lexis and a report through CAPRI. The New York address has been established as the Veteran's current address. All previous hearing notices were sent to the wrong address. Using the correct address, the Veteran was sent notice that he was placed on the Travel Board Hearing docket list in December 2016. There is no evidence in the claims file that the Veteran was given a date and time to report for the Travel Board hearing. Yet, the claim was already returned to Board. The Veteran has not be afforded a hearing per the Board's remand directives as of yet therefore, this claim has prematurely returned to the Board. The Veteran should be scheduled for a hearing, and notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2016). Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.

Accordingly, the case is REMANDED for the following action:

Schedule for a Travel Board Hearing as soon as possible in accordance with the docket number of this appeal. The Veteran is to be provided timely notice at his current address and all correspondence should be documented including if the Veteran fails to appear. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

